I dissent. The majority opinion puts upon the principal the burden of proving that his agent does not have authority to perform the act for which it is sought to hold the principal. This is quite the reverse of the rule long adhered to by this court, and so tersely stated in Bowles Co. v. Clark, 59 Wash. 336,109 P. 812, 31 L.R.A. (N.S.) 613:
"A person dealing with an agent must not act negligently, but must use reasonable diligence to ascertain whether the agent acts within the scope of his powers. He is not authorized under any circumstances to *Page 106 
blindly trust the agent's statements as to the extent of his powers . . ."
Furthermore, estates in real property have come to hang by a slender thread when courts hold that they may be created through implied authority of an agent. Such was not the rule at common law. A lease executed by an agent could bind the principal only when the agent had authority under seal to execute it. Story on Agency (9th ed.), §§ 48, 49. After stating the general rule to be that an agent may be appointed by parol, the author says:
"§ 48. There are a few exceptions to the rule, proper to be considered, which seem, however, to have their true foundation in the strict principles and solemnities, required by the common law in regard to the transfer of real estate, and to the creation of formal obligations and covenants under seal, rather than in any enlarged public policy, applicable to the business and concerns of modern society.
"§ 49. One exception is, that, whenever any act of agency is required to be done in the name of the principal under seal, the authority to do the act must generally be conferred by an instrument under seal. Thus, for example, if the principal should authorize an agent to make a deed in his name, he must confer the authority on the agent by a deed. A mere unsealed writing will not be sufficient to make the execution of the deed by the agent valid at law; although a court of equity might, in such a case, compel the principal to confirm and give validity to the deed. The ground of this doctrine seems to be, that the power to execute an instrument under seal should be evidenced by an instrument of equal solemnity."
And the modern rule is that, where the term demised must be in writing, the authority of the agent must also be in writing. 1 Mechem on Agency (2d ed.), § 830; Kiersted v. Orange etc. R.R.Co., 69 N.Y. 343, 25 Am. Rep. 199. Under Rem. Rev. Stat., § 10618 [P.C. *Page 107 
§ 3553], leases for more than one year must be acknowledged. It seems to me to necessarily follow, under the rule stated by Story and Mechem, that the agent's authority must also be in writing.
I do not see any fact stated in the opinion upon which appellant can be held on the theory of estoppel. He neither did nor said anything which induced respondent to enter into the lease. It is said appellant knew of the existence of the lease. That, in itself, is not sufficient to bind him. Mere knowledge of the agent's unauthorized act does not constitute ratification. 1 Mechem on Agency (2d ed.), § 453. "Silence simply in itself is ordinarily no evidence of anything . . ." Iron City Nat. Bank v.Fifth Nat. Bank, 47 S.W. (Tex.Civ.App.) 533.